DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 6/21/2022.  Claims 2-13 and 15-20 are now pending in the present application.  Claims 1 and 14 have been canceled by the Applicant.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stuart H. Mayer on 6/30/2022.

The application has been amended as follows (only amended claims shown):

5. (Currently Amended) A wireless entity comprising:
a) a matrix comprising a plurality of square or rectangular fields, the matrix displayed visually in or on the wireless entity, the fields arranged in a rectangular array, each field colored either black or white according to a binary code, the binary code comprising data related to a wireless address of the wireless entity;
b) wherein the binary code indicates an index of a particular entry of a tabulation, the tabulation comprising a plurality of entries, each entry related to a wireless vehicle or a wireless fixed asset [[assed]], respectively, and each entry indicating the wireless address of the related wireless vehicle or wireless fixed asset.
Allowable Subject Matter
Claims 2-13 and 15-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claim 5, the best prior art found during the prosecution of the present application, Fitzgerald et al. (U.S. Patent Application Publication No. 2015/0082410 A1) (hereinafter Fitzgerald), fails to disclose, teach, or suggest the limitations of wherein the binary code indicates an index of a particular entry of a tabulation, the tabulation comprising a plurality of entries, each entry related to a wireless vehicle or a wireless fixed assed, respectively, and each entry indicating the wireless address of the related wireless vehicle or wireless fixed asset in combination with and in the context of all of the other limitations in claim 5.
Considering claim 16, the best prior art found during the prosecution of the present application, Fitzgerald, fails to disclose, teach, or suggest the limitations of wherein the determining of the wireless address comprises: a. retrieving, from a tabulation of entries, a particular entry according to the code; and b. determining, from the particular entry, the wireless address of the second vehicle in combination with and in the context of all of the other limitations in claim 16.
Considering claim 18, the best prior art found during the prosecution of the present application, Fitzgerald, fails to disclose, teach, or suggest the limitations of a base station comprising a visibly displayed connectivity matrix comprising a plurality of fields arranged in a rectangular array, each field colored black or white according to a code, the code configured to indicate a particular entry, in a tabulation of entries, according to the code, the particular entry comprising a particular frequency in combination with and in the context of all of the other limitations in claim 18.
Claims 2-4, 6-13, 15, 17, 19, and 20 are also allowed by virtue of their dependency on claims 5, 16, and 18.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642